Allowable Subject Matter
Claims 1 and 3-5 (renumbered 1-4) are allowed.

The arguments in applicant’s remarks filed on 12/14/2021 were fully considered and are persuasive.

The following is an examiner’s statement of reasons for allowance: 
The combination of prior-art do not teach “wherein after a program is converted into an AST, firstly, an identifier sequence of the AST is acquired in a preorder traversing manner, and each identifier is converted to be in a vector form by using an existing word embedding technology, and then the AST is divided into a statement tree sequence; and a method for dividing the AST into the statement tree sequence is as follows: inputting a root node of an AST of a certain program, when a certain element accessed by a traverser is a header of a compound statement, and the header comprises function definition, and control statements, calling a constructor to construct a form of a tree, which does not contain nested statement elements, of the header statement, that is, a statement tree of the compound statement; if a currently accessed element is a body of the compound statement, recursively calling the traverser for all statements contained in the body, or constructing subtrees corresponding to the statements as statement trees; and finally, storing the constructed statement trees in a global ordered set according to the statement sequence of the original software source code, that is, the statement tree sequence”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/AMIR SOLTANZADEH/Examiner, Art Unit 2191      
                                                                                                                                                                                                  /ANIL KHATRI/Primary Examiner, Art Unit 2191